OPINION
DAVIS, Commissioner.
Appellant was convicted by a jury of the offense of burglary of a habitation. Punishment was assessed by the court at fifteen years.
Appellant’s court-appointed counsel has filed a brief in which he has concluded that the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493. One contention is advanced which counsel says might arguably support the appeal. See Gainous v. State, Tex.Cr.App., 436 S.W.2d 137; Jackson v. State, Tex.Cr.App., 485 S.W.2d 553; Currie v. State, Tex.Cr.App., 516 S.W.2d 684. A copy of counsel’s brief and the appellate record have been delivered to appellant and appellant has been advised of his right to file a pro se brief. No pro se brief has been filed.
The record reflects that appellant waived indictment and elected to be prosecuted by information pursuant to Art. 1.141, Vernon’s Ann.C.C.P. Counsel’s contention is that the complaint, which was filed with the information, was unsigned, therefore rendering the information based on an invalid complaint. In Chappie v. State, Tex.Cr.App., 521 S.W.2d 280, this Court held that when an accused waives the right to be tried upon an indictment in a non-capital felony case and elects to be tried upon an information, no complaint is required. No error is shown.
We have carefully reviewed the record and counsel’s brief and agree that the appeal is wholly frivolous and without merit.
The judgment is affirmed.
Opinion approved by the Court.